Cite as 2016 Ark. 243

               SUPREME COURT OF ARKANSAS
                                     No.   CV-15-824

TEMIKA DONLEY                                    Opinion Delivered   June 9, 2016
                             APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 60PR-12-620]

LAKITCHER DONLEY                                 HONORABLE MACKIE M. PIERCE,
                                APPELLEE         JUDGE

                                                 REVERSED AND REMANDED IN
                                                 PART; AFFIRMED IN PART;
                                                 COURT OF APPEALS’ OPINION
                                                 VACATED.


                          KAREN R. BAKER, Associate Justice


      This appeal stems from a petition to terminate a permanent guardianship. Appellant,

Temika Donley, and appellee, Lakitcher (“Kisha”) Donley, are half sisters. Temika appeals

the order of the Pulaski County Circuit Court denying her petition to terminate Kisha’s

guardianship over Temika’s daughter, M.B.

                               I. Facts and Procedural History

      On April 9, 2012, Kisha filed a petition for temporary guardianship of M.B. and a

motion for an expedited hearing. The parties allege that Temika was engaged in an abusive

romantic relationship with Donald Beasley and that Beasley was emotionally and physically

abusive to both Temika and M.B. On April 17, 2012, the circuit court conducted a hearing

on the temporary guardianship. On May 1, 2012, the circuit court entered an order granting
                                     Cite as 2016 Ark. 243

temporary guardianship of M.B. to Kisha, finding that Temika was not a fit parent and that

Kisha was qualified to serve as guardian. On July 2, 2012, with Temika’s consent, the court

entered a permanent guardianship. In the circuit court’s order, it is stated that the parties and

their attorneys appeared on that day and that the parties “acknowledged their agreement to

this action by way of their signature thereon.” The order also states that “the child in this case

is in need of a guardian to protect her health and welfare.” The circuit court’s order

contained no finding of “unfitness.” On October 2, 2013, Temika filed a petition to remove

the guardianship contending that the guardianship was no longer necessary and revoking her

consent.

       On July 3, 2014, the circuit court conducted a hearing on the petition. At the hearing,

Dr. Adam Benton, a licensed psychologist, testified about his counseling sessions with M.B.

Dr. Benton testified that M.B. suffers from posttraumatic stress disorder as a result of her

exposure to Beasley’s domestic abuse of Temika. Dr. Benton testified that he treated MB

with cognitive-behavioral therapy and said that she has made great progress and reduced her

anxiety. Dr. Benton further testified that M.B. and Temika have a healthy relationship;

however, he stressed that any future contact with Beasley or knowledge that Temika and

Beasley were communicating would be detrimental to M.B. Dr. Benton stated that it would

be best for M.B. if Beasley were not involved in their lives at all.

       Temika testified that she believed that the guardianship was no longer necessary and

that it was in M.B.’s best interest to be with her. Temika testified that she had not been in a

relationship with Beasley since October 2012. Temika testified that she had completed online


                                                2
                                   Cite as 2016 Ark. 243

courses from Heritage College and had obtained degrees in being a medical assistant and x-ray

technology assistant. She further testified that was planning to obtain an LPN license. She

had been working at UAMS and had just started a new job at Arkansas Employee Benefits

where she would make more money and receive health benefits for her and M.B. Temika

further testified that she had completed parenting classes and that she had started going to

counseling the month after she had filed the petition to terminate the guardianship. Temika

described instances in which Kisha had not been cooperative with her in communicating

about M.B.’s activities and visitation. She also spoke of an incident that took place at her

mother’s house when Kisha had called the police. Temika was presently attending the same

church that she and Beasley had attended while they were dating. She claimed that Beasley

was in Chicago.

       On cross-examination, Temika admitted that she had attended the graduation

ceremony of Beasley’s mother one month prior to this hearing. She had also attended a

church picnic that Beasley had also attended. In addition, she was confronted with comments

she made on Beasley’s Facebook page, including the statements, “Oooooweee he’s cute. Will

you be my chocolate drop?”; “Yea he cute. He had tha big head that day. Lol”; “Okay let

me stop. My boo cute!! Lol”; “U must be bored? Still cute!!!” These statements were dated

April 17, September 14, and October 5, 2013, right before she filed the petition to terminate

the guardianship. Kisha’s counsel introduced additional screenshots of Beasley’s Facebook

page with comments from Temika dated October 25, 2013, and June 10, 2014:

       Hey hey hey y’all leave my baby alone!!! Gone boo and represent where u from!!!
       Lol”;

                                             3
                                      Cite as 2016 Ark. 243

       Lol he ain’t nothing but a flight away!!!! Y’all gone look up and say what she doing
       here. That’s my hunnie bun. Lol I gots to stick up fa him

       Absolutely Beautiful. Love it!!

       Finally, on June 7, 2014, she wrote, “Boo, when are you coming home?” This

comment was made after Beasley had posted on his Facebook page that he was traveling from

Chicago to Little Rock. Temika claimed that she had since blocked Beasley from her

Facebook page and did not use Facebook any longer.

       Next, Jayla Davis, a counselor at Women and Children First, testified about her

counseling sessions with Temika. She testified that Women and Children First is a nonprofit

domestic-violence shelter that provides education and emotional support to battered women.

She testified that after Temika had filed the petition to terminate the guardianship, Temika

solicited its services in December 2013. Davis stated that Temika was highly motivated and

determined to end her violent relationship with Beasley. She testified that Temika has made

progress but noted “there is still work to be done.” Davis testified that she and Temika

discussed her June 7, 2014 comment on Beasley’s Facebook page and that Temika expressed

remorse for making the comment. Davis also testified that she thought Temika would

continue to be successful in maintaining distance from Beasley if she kept her support system

of family, friends, and counselors.

       Temika’s friend, Jennifer Holloway, testified that Temika was not in a relationship

with Beasley in June 2014. She further testified that Temika reported to her that Beasley had

used Temika’s Facebook account. She also testified about an incident in which Beasley had

posted a comment on another man’s Facebook page asking whether the man had a romantic

                                               4
                                    Cite as 2016 Ark. 243

relationship with Temika. She testified that she thought that Temika had deleted her

Facebook account or that Temika had blocked Beasley.

       Temika and Kisha’s mother, Clarice Cooper, testified that in 2012, she believed

Kisha’s guardianship of M.B. was necessary, and she stated that she gave Kisha $24,000 for

M.B.’s care. However, Cooper did not think the guardianship was still necessary at the time

of the hearing. She stated that she had not seen Temika with Beasley since 2012. Cooper

also discussed the altercation between Kisha and Temika when the police were called. She

stated that the incident escalated because of an argument between her and Kisha, not Temika.

       After Temika rested her case, Kisha moved for a directed verdict and asserted that

Temika’s petition to terminate the guardianship should be denied. She argued that Temika

had failed to show that termination of the guardianship was either in the best interest of M.B.

or that the guardianship was no longer necessary. The court took the motion under

advisement.

       On July 21, 2014, the circuit court issued a letter opinion. The court granted Kisha’s

motion for directed verdict, finding that the guardianship was still necessary and that

termination of the guardianship was not in M.B.’s best interest. On August 11, 2014, the

circuit court entered an order incorporating its findings. Temika timely appealed to the court

of appeals, which affirmed. Donley v. Donley, 2015 Ark. App. 496, 470 S.W.3d 701. Temika

petitioned this court for review, and on November 12, 2015, we granted the petition. When

we grant a petition for review, we consider the appeal as though it had originally been filed

in this court.


                                              5
                                    Cite as 2016 Ark. 243

       On appeal, Temika presents three points: (1) the circuit court applied the wrong legal

standard for the termination proceeding because it incorrectly applied the findings of the

temporary order to the permanent guardianship; (2) the circuit court erred in granting Kisha’s

motion for directed verdict; and (3) Facebook evidence is inadmissible for lack of

authentication and its admission was not harmless error.

                                     II. Standard of Review

       We review probate proceedings de novo, but we will not reverse a finding of fact by

the circuit court unless it is clearly erroneous. Graham v. Matheny, 2009 Ark. 481, 346 S.W.3d
273. A finding is clearly erroneous when, although there is evidence to support it, the

reviewing court is left with a definite and firm conviction that a mistake has been made. Id.

When reviewing the proceedings, we give due regard to the opportunity and superior

position of the probate judge to determine the credibility of the witnesses. Id.

                                     III. Points of Appeal

                              A. Termination of Guardianship

       For her first point on appeal, Temika asserts that the circuit court erred when it applied

the wrong legal standard for the termination proceeding because it applied the findings of the

temporary order to the permanent guardianship. Temika further contends that the circuit

court erred because it did not take into consideration the fundamental liberty interest of

Temika and did not afford Temika the presumption that, as a natural parent, she was a fit

parent. Finally, Temika contends that the circuit court erred by placing the burden on

Temika to prove that the guardianship was no longer necessary rather than affording her the


                                               6
                                     Cite as 2016 Ark. 243

fit-parent presumption and shifting the burden to Kisha.

       We first turn to the issue of the fit-parent presumption because it is critical to our

analysis. In Troxel v. Granville, 530 U.S. 57 (2000), the United States Supreme Court

recognized a parent’s fundamental liberty interest in the care, control, and custody of one’s

child, and in accordance, we have adopted the presumption that a fit parent acts in his or her

child’s best interest. Linder v. Linder, 348 Ark. 322, 72 S.W.3d 841 (2002). In In Re

Guardianship of W.L., 2015 Ark. 289, at 7–8, 467 S.W.3d 129, 133, we discussed natural-

parent rights and the fit-parent presumption. We explained that “we will not lightly intrude

on this fundamental right,” and a fit parent may withdraw earlier consent to a permanent

guardianship.

       Here, on May 1, 2012, the circuit court entered the temporary guardianship finding

that Temika was unfit:

                [Temika] is not fit and proper to provide for the safety and welfare of the minor
                child.

                Kisha should have and is hereby granted temporary guardianship of M.B.

       Subsequent to the temporary order, on July 2, 2012, the parties agreed to a

guardianship, and the circuit court entered a permanent guardianship to that effect. Absent

from the July 2, 2012 order is a finding of unfitness. When the permanent guardianship was

entered, the parties consented to the guardianship, and no finding was made. Further, the

temporary-guardianship order and its findings, including the finding of unfitness, expired upon

entry of the permanent guardianship. See Ark. Code Ann. § 28-65-218 (2)(A) (Repl. 2012)

(“If the incapacitated person is a minor, the initial period for the appointment of a temporary

                                                7
                                     Cite as 2016 Ark. 243

guardian shall be for a period not to exceed ninety (90) days.”); See also Kirk v. N. Little Rock

Special Sch. Dist., 174 Ark. 943, 298 S.W. 212, 213 (1927)(citations omitted) (“It is the duty

of the courts to decide actual controversies by a judgment or decree which can be carried into

effect, but not to give opinions upon controversies or declare principles of law which cannot

be executed or which cannot have any practical effect in settling the rights of the litigants

under the judgment or decree rendered.) Here, because the temporary order was simply that,

temporary, it expired and was superseded by the entry of the permanent order, and from July

2, 2012, forward, the fit-parent presumption applied. Accordingly, based on the record

before us, the circuit erred by not affording Temika the fit-parent presumption.

       Having established that as of July 2, 2012, Temika was a fit parent, we next turn to the

order at issue and its findings regarding the guardianship. At the crux of this case is the court’s

August 11, 2014 order, which states in pertinent part,

              [Temika] has failed to establish in her case in chief, by a preponderance of the
       evidence, that the guardianship should be terminated. . . . This Court finds that the
       guardianship for [M.B.] is still necessary, and it is not in her best interests that the
       guardianship be terminated at this time.

       With regard to termination of guardianships, Ark. Code Ann. § 28-65-401(b)(3)

provides that

       (b) A guardianship may be terminated by court order after such notice as the court
       may require:
       ...
              (3) If, for any other reason, the guardianship is no longer necessary or for the
              best interest of the ward.

(Emphasis added.)

       In In re Guardianship of W.L., 2015 Ark. 289, 467 S.W.3d 129, we interpreted this

                                                8
                                     Cite as 2016 Ark. 243

statute and clarified this court’s holdings with regard to the termination of guardianships:

       Termination-of-guardianship cases have been in a recent state of flux. We tried to
       bring some sense to this area of the law in Graham v. Matheny. However, while the
       Graham court acknowledged that termination-of-guardianship cases were governed
       by a disjunctive statute, it noted that if the ward is a child, the circuit court must still
       consider best interest, which has the effect of turning the test into a conjunctive
       one—the or becomes an and. 2009 Ark. 481, at 14–15, 346 S.W.3d 273, 281.

               We attempted to clarify the guardianship analysis in In re Guardianship of S.H.
       (1), 2012 Ark. 245, 409 S.W.3d 307 (In re S.H. (1)). There, we recognized and
       reaffirmed a fit parent’s “fundamental liberty interest in the care, control, and custody
       of her child.” 2012 Ark. 245, at 8–9, 409 S.W.3d at 313. The United States Supreme
       Court acknowledged this principle in Troxel v. Granville, 530 U.S. 57 (2000), and in
       accordance we have adopted a presumption that a fit parent acts in his or her child's
       best interest. See, e.g., Linder v. Linder, 348 Ark. 322, 72 S.W.3d 841 (2002).

               The issue in In re S.H. (1) was whether a fit parent who consented to a
       guardianship had the burden to prove, under Graham, both prongs of the statutory test
       in order for the court to terminate the guardianship. We reasoned that “parents who
       have not been found unfit do not relinquish their fundamental liberty interest in raising
       their children by consenting to a guardianship.” 2012 Ark. 245, at 14, 409 S.W.3d at
       316. Accordingly, we adopted a two-step, burden-shifting procedure when a fit parent
       who consented to a guardianship later moves to terminate that guardianship:

              A natural parent who has not been deemed unfit is entitled to the presumption
              that he or she is acting in the child's best interest, even after consenting to a
              guardianship. Therefore, when a natural parent, who has not been deemed
              unfit and who has consented to a guardianship, files a petition to terminate that
              guardianship, that parent must put forth evidence that the guardianship is no
              longer necessary. Once the court is satisfied that the conditions necessitating the
              guardianship have been removed, the guardians shoulder the burden of
              rebutting the presumption that termination is in the child's best interest.

       Id. at 15, 409 S.W.3d at 316. We remanded the case for the circuit court to reevaluate
       the case applying this procedure.

               When that case returned to us after remand, we clarified the test in two ways.
       See In re Guardianship of S.H.(2), 2015 Ark. 75, 455 S.W.3d 313 (“In re S.H. (2)”).
       First, we said that a fit parent meets the burden that a guardianship is no longer
       necessary under the statute by revoking consent. Id. at 14, 455 S.W.3d at 322. Second,
       we said that the guardians can rebut this presumption by proving best interest by clear

                                                9
                                    Cite as 2016 Ark. 243

       and convincing evidence. Id. We noted that this conjunctive burden-shifting test was
       inconsistent with the disjunctive statute, but nevertheless ruled that we were bound
       by the law-of-the-case doctrine. Ultimately, we reversed the circuit court’s order
       keeping the guardianship in place and ordered the court to return the child to her
       mother, who was fit.

               We are not bound by law of the case here and can return to the statute’s plain
       language, which states that “a guardianship may be terminated by court order . . . [i]f,
       for any other reason the guardianship is no longer necessary or for the best interest of
       the ward.” Ark. Code Ann.§ 28-65-401(b)(3). Parents have a fundamental right to
       raise their children. We will not lightly intrude on this fundamental right. We have
       already said that a guardianship is no longer necessary once a fit parent revokes an
       earlier-given consent. This is because a fit parent is presumed to be acting in the
       child's best interest. By petitioning to terminate the guardianship and revoking consent,
       the fit parent, who has the child’s best interest at heart, informs the court that the
       guardianship is no longer necessary. That is sufficient to meet the statutory
       requirement where the court “may” terminate the guardianship. In other words, a
       guardianship is no longer necessary “per the statute” when a fit parent revokes consent.
       The fit parent does not have to prove anything else. The statute does contain another
       method for the guardianship to be terminated, that is, by showing it is no longer in the
       ward’s best interest. However, given that the legislature has created a disjunctive test,
       the parent can move to terminate under either prong.

               This ruling is consistent with the statutory text and a fit parent’s fundamental
       liberty interest in the care, control, and custody of his or her child. Furthermore, the
       burden of proof does not and cannot shift to the guardians when a guardianship is
       terminated based on a fit parent's revocation of consent. Simply put, a fit parent’s
       decision regarding his or her children is conclusive. See Troxel, 530 U.S. at 68–69, 120
S. Ct. 2054 (“[S]o long as a parent adequately cares for his or her children (i.e., is fit),
       there will normally be no reason for the State to inject itself into the private realm of
       the family to further question the ability of that parent to make the best decisions
       concerning the rearing of that parent’s children.”).

In re W.L., 2015 Ark. 289, at 6–8, 467 S.W.3d at 132–34.

       Accordingly, Ark. Code Ann. § 28-65-401(b)(3) plainly states that the method to

terminate a guardianship is disjunctive: A guardianship may be terminated by court order if

the guardianship is no longer necessary or for the best interest of the ward. Here, however,

the circuit court applied the two methods in a conjunctive manner that required Temika to

                                               10
                                    Cite as 2016 Ark. 243

meet both methods as if both were requirements to terminate the guardianship. In its August

11, 2014 order, the circuit court stated as follows:

              [Temika] has failed to establish in her case in chief, by a preponderance of the
       evidence, that the guardianship should be terminated. . . . This Court finds that the
       guardianship for [M.B.] is still necessary, and it is not in her best interests that the
       guardianship be terminated at this time.

(Emphasis added.)

       This finding is an incorrect application of the law. The circuit court failed to follow

the plain language of the statute. As we explained in In Re W.L., the conjunctive standard

is not the standard under Ark. Code Ann. § 28-65-401. Although the circuit court did not

have the benefit of our opinion in In Re W.L., it is certainly applicable to this situation.

Based on our holding in In Re W.L., here, at the entry of the circuit court’s August 11, 2014

order, Temika was a fit parent, revoked her consent to the guardianship, and the burden

shifted to Kisha to demonstrate that the guardianship was still necessary or in M.B.’s best

interest. Stated differently, when Temika revoked her consent, the statute was triggered, the

presumption applied and the burden shifted to Kisha. Therefore, we agree with Temika that

the circuit court erred on this first point and reverse and remand this matter to the circuit

court to apply the correct legal standard. Although we reverse the circuit court on this point,

we offer no opinion as to whether the evidence presented at the termination hearing was

sufficient to meet Kisha’s burden to establish that the guardianship should not be terminated;

rather, we remand for the circuit court to make that determination using the correct legal

standard.



                                              11
                                     Cite as 2016 Ark. 243

                               B. Motion for Directed Verdict

       For her second point on appeal, Temika asserts that the circuit court erred by granting

Kisha’s motion for directed verdict. Temika contends that the circuit court erred because she

was not given the fit-parent presumption despite having revoked her consent to the

guardianship. Temika’s argument here is the same as addressed in her first point. Based on

our discussion above, we agree with Temika and hold that the circuit court erred on this

point. We reverse and remand this matter to the circuit court to enter an order applying the

correct standard.

                                C. Alleged Evidentiary Error

       For her final point on appeal, Temika contends that the circuit court erred by

admitting the evidence from Facebook, screenshots made by “Meka Rochelle,” on Beasley’s

Facebook page, and photos of Temika that Beasley posted on his Facebook page. Temika

asserts that the evidence should have been excluded because the posts and comments were not

authenticated. Temika contends that the evidence was not admissible in light of her

testimony that she did not remember making some of the comments, her suggestion that

Beasley might have used her account to make the comments, and her testimony that she had

no control over Beasley’s account.

       On appeal, we will not reverse a circuit court’s ruling on the admission of evidence

absent an abuse of discretion. Sera v. State, 341 Ark. 415, 17 S.W.3d 61 (2000). In evidentiary

determinations, a trial court has wide discretion. Davis v. State, 350 Ark. 22, 86 S.W.3d 872

(2002).


                                              12
                                   Cite as 2016 Ark. 243

       With regard to authentication of a document, authentication of a document is a

condition precedent to admissibility and is governed by Rule 901 of the Arkansas Rules of

Evidence. Authentication is satisfied by evidence sufficient to support a finding that the

matter in question is what its proponent claims. Ark. R. Evid. 901(a). Pursuant to Rule 901,

acceptable methods of authentication include the following:

       (b) Illustrations. By way of illustration only, and not by way of limitation, the
       following are examples of authentication or identification conforming with the
       requirements of this rule:

       (1) Testimony of Witness With Knowledge. Testimony of a witness with knowledge
       that a matter is what it is claimed to be.

       ....

       (4) Distinctive Characteristics and the Like. Appearance, contents, substance, internal
       patterns, or other distinctive characteristics, taken in conjunction with circumstances.
       The requirements of authentication and identification under Rule 901 are satisfied

when the circuit court in its discretion is satisfied that the physical evidence presented is

genuine and in reasonable probability has not been tampered with. Guydon v. State, 344 Ark.
251, 39 S.W.3d 767 (2001).        Further, we have held that text messages are properly

authenticated when circumstantial evidence ties the party to the messages. Gulley v. State,

2012 Ark. 368, at 15, 423 S.W.3d 569, 579.

       Here, Temika testified that “Meka Rochelle” was the name on her Facebook account,

and all the comments were made under that name. She identified the photographs contained

on the Facebook pages as photos of her, and she testified that she posted the comment on

Beasley’s Facebook page on June 7, 2014. Under these facts, we cannot say that the circuit

court abused its discretion in admitting the screenshots into evidence. We do not find error

                                              13
                                    Cite as 2016 Ark. 243

on this point and affirm the circuit court.

       Reversed and remanded in part; affirmed in part; court of appeals’ opinion vacated.

       Special Justice DEBBY LINTON FERGUSON joins in this opinion.

       BRILL, C.J., and DANIELSON and WOOD, JJ., concur in part and dissent in part.

       WYNNE, J., not participating.

       HOWARD W. BRILL, Chief Justice, dissenting. I concur with the majority’s

conclusion that the circuit court did not abuse its discretion in admitting the Facebook

screenshots. However, I respectfully dissent from the majority’s decision to reverse the circuit

court’s order and remand for further proceedings. I would affirm the circuit court’s order

denying Temika’s petition to terminate guardianship.

       In my view, because Temika had been deemed unfit, the circuit court did not err in

placing the burden of proof on her to establish the grounds for termination of a guardianship

under Arkansas Code Annotated section 28-65-401(b)(3) (Repl. 2012). The circuit court

found Temika unfit on May 1, 2012. Having conducted a de novo review of the record, I

find that Temika remained unfit at the time the permanent-guardianship order was entered

in June 2012.

       First, Temika admitted at the termination hearing that she continued her relationship

with Beasley until October 2012. That relationship formed the basis for the finding at the

temporary hearing that Temika was unfit. Because that relationship continued, the unfitness

continued.




                                              14
                                     Cite as 2016 Ark. 243

       Second, the language in the permanent order of June 2012 itself indicates she was not

a fit parent. The permanent order imposed a number of requirements on Temika,

demonstrating that her parenting ability remained inadequate. For example, the court ordered

Temika to continue therapy and parenting classes until released by the therapist and to seek

family therapy with M.B.

       Third, the permanent order stated that M.B. needed a guardian to protect her health

and welfare. There could be no other reason for this finding except for Temika’s failure to

protect her daughter, which a fit parent would be able to do. Because she was an unfit parent

when the permanent order was entered, she was not entitled to the Troxel fit-parent

presumption1 when she filed the petition to terminate the guardianship in 2014. At no point

between the May 2012 hearing and the August 2014 order did the circuit court ever find that

Temika was a fit parent. Although the exact word “unfit” was not in the permanent order,

the logical reading of that order, entered only two months after the temporary order, was that

she continued to be unfit.

       In addition, although I agree with the majority about the legal standard to be applied

to the termination of a guardianship, my reading of the circuit court’s order leads me to the

conclusion that the circuit court properly applied that standard for guardianship termination.

Once established, a guardianship may be terminated by court order after such notice as the

court may require if the guardianship is no longer necessary or for the best interest of the child.


       1
        See generally Andy Taylor, The Arkansas Supreme Court Clarifies the Standard for
Terminating Consensual Guardianships of Minors, 51 Ark. Law. 40 (2016).

                                                15
                                    Cite as 2016 Ark. 243

See Ark. Code Ann. § 28-65-401(b)(3) (emphasis added). The requirements listed in the

statute are disjunctive, or alternative, rather than conjunctive. See In re W.L., 2015 Ark. 289,

at 8, 467 S.W.3d 129, 134 (“[G]iven that the legislature has created a disjunctive test, the

parent can move to terminate under either prong.”).

       Here, the circuit court found that “the guardianship for [M.B.] is still necessary, and

it is not in her best interests that the guardianship be terminated at this time.” (Emphasis

added.) In my view, the circuit court’s use of “and” does not mean that the circuit court

applied the test conjunctively and required Temika to satisfy both prongs of the statute.

Rather, the circuit court found that Temika satisfied neither the “no longer necessary prong”

nor the “best interest” prong.

       Finally, it is important to note that the statute uses the verb “may.” The circuit court,

having heard the testimony of the sisters in this case and having considered the other

evidence, retains the discretion to continue the guardianship. See, e.g., Hopper v. Garner, 328
Ark. 516, 944 S.W.2d 540 (1997) (explaining that the use of the word “may” instead of

“shall” indicates that the statute is permissive or discretionary rather than mandatory). For

these reasons, I would affirm the circuit court’s decision.

       DANIELSON and WOOD, JJ., join.

       Cross, Gunter, Witherspoon & Galchus, P.C., by: Abtin Mehdizadegan; and
       Dustin A. Duke, Center for Arkansas Legal Services, for appellant.

       Robertson Law Firm, PLLC, by: Chris Oswalt, for appellee.